Citation Nr: 0102664	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
feet.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946 and his decorations include the Purple Heart Medal 
and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims of entitlement to service connection for residuals of 
frostbite of the feet and for back disability on the basis 
that he had not submitted new and material evidence 
sufficient to reopen claims for these benefits.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

As a preliminary matter, the Board observes that the August 
1999 Statement of the Case (SOC) identifies the March 1999 
rating decision, in which the RO confirmed and continued the 
August 1998 denial of the veteran's claims of service 
connection for frostbite of the feet and back disability on 
the basis that each of the claims for these benefits was not 
well grounded, as the rating action on appeal.  Subsequent to 
the RO's preparation of the SOC, however, the United States 
Court of Appeals for Veterans Claims) (Court) decided the 
case of Muehl v. West, 13 Vet. App. 159 (1999).  In Muehl, 
the Court held that where, as here, pertinent evidence is 
presented or secured within one year of the date of the 
mailing of the notice of the decision, that evidence must be 
considered to have been filed in connection with his initial 
claim.  See Id. at 161-62.  

In addition, in October 2000, the veteran and his spouse, 
accompanied by his representative, testified at a video-
conference hearing conducted before the undersigned Board 
Member.  During the hearing, the veteran's back claim was 
characterized as involving whether new and material evidence 
had been presented to reopen a claim of service connection 
for this benefit.  Indeed, although the August 1999 SOC 
indicates that this claim was initially denied by the RO in a 
May 20, 1946, a review of the claims folder shows that the 
notification letter advised the veteran only that service 
connection had been granted for malaria; there was no mention 
of his back disability.  Moreover, a rating action dated 
earlier that same month apparently also denied service 
connection for this disability.  The RO's letter notifying 
the veteran of this rating decision shows that he was 
informed that service connection had been established for 
right thigh and right finger conditions; however, the letter 
was silent as to his back disability.  Accordingly, because 
the veteran did not receive written notification of either 
May 1946 rating action, those determinations did not become 
final.  See 38 U.S.C.A. § 5104(a), (b) (West 1991); Best v. 
Brown, 10 Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a) 
(2000).  In light of the foregoing, the Board has 
recharacterized the veteran's back disability claim as 
indicated on the title page.

Further, the Board notes that, during the October 2000 
hearing, the undersigned Board Member granted the veteran's 
request to hold the record open for sixty days; however, to 
date, the additional evidence discussed at the hearing has 
not been submitted.  As such, the Board will consider the 
veteran's claims based on the current record.

The Board's decision on the veteran's application to reopen a 
claim of service connection for frostbite of the feet is set 
forth below.  The veteran's reopened frostbite claim, as well 
as his claim of service connection for back disability, will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In a May 1995 rating action, the RO denied service 
connection for frostbite of the feet; the veteran was 
provided notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

2.  Evidence added to the record since the May 1995 rating 
decision that denied the veteran's claim of entitlement to 
service connection for frostbite of the feet is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1995 decision, which denied the 
veteran's claim of service connection for frostbite of the 
feet, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (1995).

2.  Evidence received since the May 1995 RO rating decision 
is new and material; the claim of entitlement to service 
connection for frostbite of the feet is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During a February 1995 VA general medical examination, the 
veteran reported that he suffered from frozen feet while 
serving in combat in World War II, which the RO interpreted 
as an informal claim of entitlement to service connection for 
this disability.  Also of record were his service medical 
records and post-service VA treatment records.  Thereafter, 
in a May 1995 rating decision, the RO stated that February 
1995 VA examination report represented the first indication 
of the veteran's complaint of this condition and denied 
service connection for frostbite of the feet on the basis 
that the service medical records are "wholly negative for 
symptoms, complaints, treatment or diagnosis of frostbite or 
immersion of the foot."  The RO notified the veteran of the 
decision later that same month; however, he did not appeal.

Because the veteran did not submit a Notice of Disagreement 
to the May 1995 rating decision, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.302.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined 
by regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

Evidence associated with the claims file since the May 1995 
rating action includes VA medical records; the transcript of 
the testimony of the veteran and his spouse at a hearing held 
before the undersigned Board Member in October 2000; written 
argument submitted by his representative; and statements of 
the veteran.  Of particular significance is his hearing 
testimony, in which he emphasized that he had been exposed to 
cold weather conditions while serving in combat, including 
the Battle of the Bulge, during World War II.  Moreover, he 
reported that he had been treated for frostbite at that time.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, especially in light of the basis of the RO's May 1995 
decision.  Having determined that new and material evidence 
has been added to the record, the veteran's claim for service 
connection for frostbite of the feet is reopened.

As a final point, the Board notes that, during the course of 
this appeal, the RO has not provided the veteran with the 
pertinent laws and regulations relating to finality.  In 
light of this determination, however, the veteran has not 
been prejudiced by the Board's review of this claim without 
first remanding the matter to the RO for the issuance of 
those laws and regulations.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

The application to reopen the claim for service connection 
for frostbite of the feet is granted to this extent only.


REMAND

For the reasons set forth below, both the veteran's reopened 
claim of service connection for frostbite of the feet, as 
well as his claim of service connection for back disability, 
must be remanded for additional development and adjudication.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

With respect to the veteran's frostbite claim, the Board 
notes that he reports suffering from this condition while 
serving in combat during World War II.  Indeed, as discussed 
above, during the October 2000 hearing, he also reported 
receiving in-service treatment for this condition.  As 
pointed out by his representative, the claims folder reflects 
that, in denying this claim, in its November 1998 letter the 
RO indicated that the veteran "did not arrive in the 
European Theater until January 15, 1945, at which time the 
Battle of the Bulge was nearly over," implying that he did 
not participate in that action.  Indeed, the RO further 
stated that there was no evidence that his unit had 
participated in that battle.  In this regard, the Board notes 
that, as the appellant's decorations show, he is a combat 
veteran of World War II.  As such, because suffering from 
frostbite is consistent with the circumstances and hardships 
of his service, the Board concedes that, as a matter of law, 
he suffered this in-service injury.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000).  Similarly, because 
sustaining trauma to his back as a result of falling in a 
tank trap during combat is consistent with that service, the 
Board accepts the veteran's testimony on this point as 
dispositive as to whether he sustained an in-service back 
injury.  Id.

Further, with regard to his back claim, the veteran 
alternatively asserts that the disability was caused or 
aggravated by his service-connected residuals of a wound to 
the right thigh with damage to Muscle Group XIV (right leg 
disability).  In this regard, he maintains that, as a result 
of the service-connected disability, he has been forced to 
alter his gait; the Board observes that, in the January 1990 
VA orthopedic examination report, the physician indicated 
that the veteran had an antalgic gait that favored his right 
side.  Thus, on remand, the RO must also consider whether the 
veteran's service-connected right leg disability caused or 
aggravated his back disability.

In addition, the record reveals that the veteran has been 
receiving regular VA treatment at the Durham, North Carolina, 
VA Medical Center.  Indeed, during his October 2000, the 
veteran reported that VA examiners at that facility had 
attributed these conditions to his period of service; as 
noted above, the undersigned Board Member agreed to hold the 
record open for the submission of such medical evidence.  
Although to date no such evidence has been received, a review 
of the claims folder shows that VA outpatient treatment 
records, dated subsequent to August 1998, are not of record.  
This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, these outstanding 
treatment records might be particularly probative because 
they may include medical evidence that might be determinative 
of the disposition of this claim, such as the opinion of an 
examiner at that facility indicating that the veteran 
suffered from residuals of in-service frostbite of the feet 
or had a back disability that was related to his military 
service.

In light of the recently enacted law, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d), the veteran's statements and 
testimony and medical evidence of record, the Board concludes 
that both of these claims must be remanded for further 
development, to include obtaining either a medical opinion 
from a VA examiner, subsequent to his or her review of the 
record, or, if necessary, following an appropriate physical 
examination, in which the examiner offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has any 
residuals of frostbite of the feet or the back injury that 
occurred during military service.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); see also Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  In light of the foregoing, the Board is 
REMANDING this case for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any residuals of frostbite 
of the feet or back problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment from the 
Durham, North Carolina, VA Medical 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should arrange for an appropriate VA 
examination, to determine the nature and 
etiology of any disability of the feet or 
back found to be present.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished.  
It is imperative that the physician who 
is designated to examine the veteran 
and/or his claims folder reviews the 
evidence in the claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The physician is 
requested to offer opinions as to whether 
it is at least as likely as not that 
there is any current disability due to 
the veteran's conceded in-service 
frostbite and trauma to the back, 
sustained during his period of combat 
service.  In addition, the examiner 
should comment as to whether any back 
disability found to be present was caused 
or chronically worsened by his service-
connected residuals of a wound to the 
right thigh with damage to Muscle Group 
XIV.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  
Further, unless rendered moot, in 
readjudicating his back disability claim, 
the RO must consider the Court's decision 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
as well as 38 C.F.R. § 3.310(a).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 



